DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Receipt is acknowledged of an amendment, filed 4/12/2019, in which claim 11 was amended, and claim 13 was added.  Claims 1-13 are pending.

Election/Restrictions
Applicant’s election without traverse of Group III and the species (A) the affinity protein is active if a transcription factor is recognized; (B) single chain antibody; and (C) transcriptional regulatory domain in the reply filed on 5/9/2022 is acknowledged.
Upon further consideration, the species election requirement for a type of affinity protein has been withdrawn.  The restriction between Groups I-III is maintained.  The requirement of a species of (A) and (C) is maintained.
Claims 1-7 and 11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/9/2022.
Claims 8-10, 12 and 13 are under consideration.

Information Disclosure Statement
Receipt of information disclosure statements is acknowledged.  The signed and initialed PTO-1449s have been mailed with this action.

Nucleotide and/or Amino Acid Sequence Disclosures
Specific deficiency - This application contains sequence disclosures in accordance with the definitions for nucleotide and/or amino acid sequences set forth in 37 CFR 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 CFR 1.821 - 1.825.
The sequence disclosures is located at page 24, line 26.
Required response – Applicant must provide:
A "Sequence Listing" part of the disclosure, as described above in item 1); as well as
An amendment specifically directing entry of the "Sequence Listing" part of the disclosure into the application in accordance with 1.825(b)(2); 
A statement that the "Sequence Listing" includes no new matter in accordance with 1.825(b)(5); and
A statement that indicates support for the amendment in the application, as filed, as required by 37 CFR 1.825(b)(4).
If the "Sequence Listing" part of the disclosure is submitted according to item 1) a) or b) above, Applicant must also provide: 
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of: 
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter; 
If the "Sequence Listing" part of the disclosure is submitted according to item 1) b), c), or d) above, Applicant must also provide: 
A replacement CRF in accordance with 1.825(b)(6); and
Statement according to item 2) a) or b) above. 

Specification
The disclosure is objected to because of the following informalities:
Page 4, lines 6-8 of the specification indicate that the drawings are in color.  A petition for color drawings has not been granted.  
Appropriate correction is required.
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).

Claim Objections
Claim 8 is objected to because of the following informalities:  the claim recites the abbreviation RGN.  The abbreviation should be spelled out in the first appearance of the claims and should be followed by the abbreviation in parentheses.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  it would be preferable to amend claim 12 to recite “guide RNA (gRNA)” prior to using the abbreviation.  Alternatively, the independent claim can be amended to recite “guide RNA (gRNA),” and the dependent claim can refer back to the gRNA.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  
1. It would be preferable to replace “guide RNA” with the abbreviation “gRNA” once the abbreviation is properly set forth in an earlier claim.  
2. It would be preferable to replace “bp” in line 2 with “nucleotides (nts).”  The guide RNA spacer region is single stranded and is not composed of pairs of bases (i.e., base pairs, bp).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the target site of the DNA binding domain or dRGN" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  Part (i) of the claim refers to the DNA binding domain or dRGN as a “targeted” domain but does not specify that it targets a site.  It would be remedial to amend the claim to first specify that the DNA binding domain or dRGN with a guide RNA is capable of binding to a target site in the genome of the cell.  For consistency with the dependent claims, it may be preferable to set forth a target DNA.
	Claim 8 is vague and indefinite in that the metes and bounds of the phrase “an engineered affinity protein (AP) that is only active if a transcription factor…recognized by the AP is present proximal to the target site of the DNA binding domain or dRGN” are unclear.  The phrase is unclear in that the phrase “is only active if…” is written as though it limits only the AP portion of the fusion protein.  Given the plain meaning of the words used, the phrase should be interpreted as the AP being active for binding to a transcription factor only when that transcription factor is bound to the DNA proximal to the target site.  Binding should not occur when the transcription factor is not bound.  However, the description of strategy #3 (claimed embodiment) in the specification states the following at page 10, lines 13-24:
For example, the methods can include using dRGNs, with or without modifications intended to reduce non-specific affinity for DNA listed in Strategies # 1 and #2, genetically fused to APs and to effector proteins (heterologous functional domains) that are able to alter the transcriptional output of genes (Table 2). These dRGNs will be used with various modified gRNAs (e.g., those outlined in Strategies # 1 and #2) that in complex with the dRGN are unable to stably bind to the target site specified by the gRNA sequence. However, when the binding partner to the AP (e.g. the specified TF or histone modification) is also present in close proximity to the gRNA binding site, the increased affinity for the target site from the AP-binding partner interaction allows the complex to stably associate with the specified target site (Figure 6A and 6B). The effector fused to the dRGN-AP is then able to alter the expression of the target gene.
Furthermore, the description of Figures 6A and 6B explains that the DNA binding activity of the AP-dRGN-effector fusion is dependent on interaction of the AP (shown as an scFv protein).  The description of Figures 6A and 6B goes on to explain that the binding of the fusion protein to DNA is not stable unless the AP’s binding partner is present adjacent to the dRGN target site.  See page 6, lines 4-15.  Accordingly, the conditional activity of the claimed method is unclear based on one interpretation provided by the plain meaning of the claim terms, and a second interpretation based on the description in the disclosure.  The description in the disclosure is not an explicit definition of the claim terms. Thus, the metes and bounds are unclear.  This rejection may be overcome by clarifying what state is “active” and when that state is achieved.
Claims 9, 10, 12 and 13 depend from claim 8 and are rejected for the same reason applied to claim 8.
Claim 12 recites the limitation "the target DNA of 9, 10, 11, 12, or 13 nucleotide bases" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to first set forth a target DNA in the independent claim, and then to amend claim 12 to recite, “wherein the guide RNA is complementary to 9, 10, 11, 12, or 13 nucleotides of the target DNA.”
Claim 13 recites the limitation "the intended target site" in line 3.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to first set forth a target DNA in the independent claim, and then to amend claim 13 to recite, “relative to the target DNA.”
Claim 13 recites the limitation "the on-target site" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to first set forth a target DNA in the independent claim, and then to amend claim 13 to recite, “the target DNA.”
Claim 13 recites the limitation "the target DNA sequence" in lines 4-5.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to first set forth a target DNA in the independent claim, and then to amend claim 13 to recite, “the target DNA.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 13 recites the broad recitation “with an additional G base is appended,” and the claim also recites “(that is mismatched to the target DNA sequence)” which is the narrower statement of the range/limitation.  The broader limitation require a 5’ G base to be appended whether or not it matches, and the parenthetical limitation requires a 5’ G base to be appended, where the 5’G base is mismatched to the target DNA sequence.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8-10, 12 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the method where the catalytically inactive or “dead” RGN is selected from the group consisting of dead Cas9 (dCas9) or dead Cpf1, and where the guide RNA has a spacer length of 19, 18, or 17 nucleotides (nts), or 20 nts complementary to a target site, does not reasonably provide enablement for other methods of making and using any other catalytically inactive “dead” RGN (dRGN) with a guide RNA, or a guide RNA selected from “(i) gRNAs with spacer lengths of 19, 18, and 17 bp” and (iii) gRNAs with 20 nts of complementarity to the on-target site.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: the breadth of the claims, the nature of the invention, the state of the prior art, the level of one of ordinary skill, the level of predictability in the art, the amount of direction provided by the inventor, the existence of working examples, and the quantity of experimentation needed to make or use the invention.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 8-10, 12 and 13 are drawn to a method of modifying the genome of a cell.  The claimed method comprises the step of “expressing in the cell, or contacting the cell with, a fusion protein comprising (i) a targeted DNA binding domain or a catalytically inactive “dead” RGN (dRGN) with a guide RNA, (ii) a heterologous functional domain, and (iii) an engineered affinity protein (AP) that is only active if a transcription factor…recognized by the AP is present proximal to the target site of the DNA binding domain or dRGN.”  Dependent claim 9 requires the AP to be “selected from the group consisting of single chain antibodies, engineered fibronectin domains, engineered Staphylococcus aureus immunoglobulin binding protein A, engineered nanobodies, and designed Ankyrin repeat proteins.”  Dependent claim 10 limits the functional domain to a transcriptional regulatory domain (elected species).  Dependent claims 12 and 13 limit the guide RNA but do not require the selection of the dRGN.  Either the targeted DNA binding domain or dRGN may be present in the fusion protein.  The nature of the invention is complex in that one must be able to make the claimed components of the fusion protein and combine them in a manner that provides for the  modification of the genome of the cell.
	Claim 13 specifically encompasses embodiments where the guide RNA is selected from “(i) gRNAs with spacer lengths of 19, 18, and 17 bp” and (iii) gRNAs with 20 nts of complementarity to the on-target site.”  The spacer of the gRNA is the region of complementarity to a target DNA site.  Thus, the claim requires two mutually exclusive options at the same time by reciting “(iv) a combination of any of (i)-(iii).”
	Breadth of the claims: The claims broadly encompasses the method where the fusion protein comprises any DNA binding domain or any catalytically inactive “dead” RGN.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.
	On the other hand, claim 13 encompasses an embodiment where the selected gRNA must have a spacer length of 17, 18, or 19 bases, and have 20 nucleotides complementary to the on-target site.  The spacer is the region of complementarity with a target site.  Thus, the claim requires two mutually exclusive options to be present at the same time by reciting “(iv) a combination of any of (i)-(iii).”
	Guidance of the specification and existence of working examples: The specification discloses that the term RGN stands for RNA-guided nuclease (e.g., page 1, line 10).  The specification discloses two dRGN systems: Cas9 and Cpf1 (e.g., page 1, lines 10-15; page 2, lines 8-14; page 13, line 7 to page 18, line 31).  The specification teaches that dead Cas9 (dCas9) can be made by mutation specific amino acid residues to render the nuclease portion of the protein catalytically inactive (e.g., paragraph bridging pages 14-15).  The specification teaches that the Cpf1 nuclease is described in Zetsche et al., Cell 163, 759-771 (2015).  No other dead RGN systems are taught by the specification.
	No working examples of the claimed invention are provided.  No specific fusion protein structures are disclosed that meet the functional requirements of the claim as a whole.  The specification provides only general guidance with regard to the claimed invention.  No gRNA is disclosed that has both a spacer length of 17, 18, or 19 bases, and 20 nucleotides complementary to a target site.
	Predictability and state of the art: The state of the art with regard to other RNA-guided nucleases for modifying the genome of a cell was underdeveloped.  Makarova et al (Nature Reviews. Microbiology, Vol. 13, pages 722-736, September 28, 2015) teach that many different RNA-guided nucleases exist in nature (e.g., paragraph bridging pages 722-723; Figs. 1-2).  Shmakov et al (Molecular Cell, Vol. 60, pages 385-397, November 5, 2015) teach that of the diverse CRISPR-Cas systems exist in nature, only Cas9 and Cpf1 had been engineered for genome editing in cells (e.g., Abstract; Introduction).  Zetsche et al (Cell, Vol. 163, pages 759-771, pages S1-S7, and page 1/1 of Supplemental Information, September 25, 2015) teach the creation of catalytically inactive “dead” Cpf1 (e.g., page 762, right column, full paragraph).  The prior art does not provide guidance on how to modify other RGN systems to make a dRGN, or how to use those dRGNs to modify the genome of a cell.  Thus, it would have been unpredictable to make other RGNs catalytically inactive, whether they are other CRISPR-Cas systems or non-CRISPR-Cas systems, and use those systems to modify a genome in a cell as claimed.  
	Mali et al (Nature Methods, Vol. 10, pages 957-963, September 27, 2013) teach that the spacer region of the Cas9 guide RNA is the region complementary to a target site in the DNA (e.g., Fig. 2a).  Fu et al (Nature Biotechnology, Vol. 32, No. 3, pages 279-284, and pages 1/2-2/2 of Online Methods, January 29, 2014) teach that the region of complementarity (i.e., the spacer) can be 17, 19 or 20 nucleotides in length (e.g., page 279, right column, 2nd full paragraph; Fig. 1b).  Zetsche et al (2015) teach that FnCpf1 requires at least 16 nut of guide sequence to achieve detectable DNA cleavage and a minimum of 18 nt of guide sequence to achieve efficient DNA cleavage in vitro (e.g., Graphical Abstract; page 763, left column, 1st full paragraph; Fig. 5A).  One would have recognized that the spacer or region of complementarity could not be 17, 18 or 19 nucleotides in length, and 20 nucleotides in length at the same time.
	Amount of experimentation necessary: A large quantity of experimentation would be required to develop additional catalytically inactive dead RGNs for use in the claimed method.  One would be required to develop new RGN systems other than Cas9 and Cpf1 to use in genome modification in a cell.  Next, one would be required to determine  how to inactivate the nuclease of the RGN while retaining guide RNA binding function.  This would require a large amount of inventive effort.  Furthermore, experimentation to make and use a guide RNA with a spacer/region of complementarity with 17, 18, or 19 nucleotides and 20 nucleotides would not be successful due to the lengths being mutually exclusive. 
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 8-10, 12 and 13 are not considered to be fully enabled by the instant specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 8, 12 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Khalil et al (Cell, Vol. 150, No. 3, pages 647-658, 2012, cited as reference 17 on the IDS filed 11/21/2019; see the entire reference).
Regarding claim 8, Khalil et al teach that a PDZ protein-protein interaction domain was fused to the C terminus of synthetic transcription factor 43-8-4x, which comprises a zinc finger DNA binding domain and an activation domain (e.g., page 652, right column, 2nd full paragraph).  Khalil et al teach the PDZ domain binds to the ligand GSGS-VKEAAA, which was present on synthetic transcription factor 42-20-4x (e.g., page 652, right column, 2nd full paragraph).  Khalil et al teach expressing both synthetic transcription factors in a Saccharomyces cerevisiae cell (e.g., page 652, right column, 2nd full paragraph).  Khalil et al teach that expression of the synthetic transcription factors in the cells resulted in cooperative binding based upon the interaction of the PDZ domain of one transcription factor with its ligand on the other transcription factor (e.g., Fig. 5A).  When the ligand is not present, the PDZ domain is not active for binding to the transcription factor (e.g., Fig. 5B).
Regarding claim 12, the claim reads on a fusion protein comprising (i) a targeted DNA binding domain or a catalytically inactive “dead” RGN (dRGN) with a guide RNA that is a truncated gRNA bearing “very short complementary sequences to the target DNA of 9, 10, 11, 12, or 13.”  For the same reasons applied to claims 10 and 12, Khalil et al teach the method where the fusion protein comprises a targeted DNA binding domain that is a zinc finger domain.
Regarding claim 13, the claim reads on a fusion protein comprising (i) a targeted DNA binding domain or a catalytically inactive “dead” RGN (dRGN) with a guide RNA that is selected from (i), (ii), (iii), or a combination of (i)-(iii) of claim 13.  For the same reasons applied to claims 10 and 12, Khalil et al teach the method where the fusion protein comprises a targeted DNA binding domain that is a zinc finger domain.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Khalil et al (Cell, Vol. 150, No. 3, pages 647-658, 2012, cited as reference 17 on the IDS filed 11/21/2019; see the entire reference) in view of Huang et al (Proceedings of the National Academy of Sciences, USA, Vol. 105, No. 18, pages 6578-6583, May 6, 2008; see the entire reference).
The teachings of Khalil et al are described above and applied as before.  Khalil et al teach the method where the fusion protein comprises a transcriptional regulatory domain, specifically a transcriptional activation domain (e.g., page 652, right column, 2nd full paragraph).
Khalil et al do not teach the method where the protein-protein interaction domain (affinity protein, AP) is an engineered fibronectin domain.
Huang et al teach the development of high-affinity reagents for short peptide motifs (e.g., page 3578, right column, 1s full paragraph).  Huang et al teach the engineering of a protein-protein interaction domain from a circularly permuted Erbin PDZ domain and a fibronectin type III (FN3) domain selected from a library of diversified proteins to create ePDZ-b, ePDZ-b1, ePDZ-b2 (e.g., pages 6578-6579, Affinity Claim Design; page 6579, Affinity and Specificity of Affinity Clamps).  Huang et al teach that ePDZ-b had an affinity enhancement greater than 500-fold relative to wild-type PDZ (e.g., page 6579, Affinity and Specificity of Affinity Clamps; Table 1).  Huang et al teach that ePDZ-b2 had an affinity enhancement greater than 6,000-fold relative to wild-type PDZ, which is comparable to the affinity of antibody-antigen interactions (e.g., page 6579, Affinity and Specificity of Affinity Clamps; Table 1).  Huang et al teach that the new domain had enhanced binding specificity (e.g., page 6579, right column, 3rd full paragraph).  Huang et al teach that the affinity reagents are recombinant proteins that offer favorable attributes, including the immediate access to amino acid and DNA sequences, and the ease of reformatting into various fusion proteins (e.g., page 6580, Affinity Clamps as Antibody Alternatives).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Khalil et al to include the substitution of the PDZ domain and ligand taught by Khalil et al with the ePDZ-b2 domain and ligand of Huang et al.  It would have been obvious to substitute one domain for the other, because Khalil et al teach it is within the ordinary skill in the art to use a PDZ domain and ligand, and Huang et al teach a modification of a PDZ domain that includes a fibronectin domain, and a ligand.  One would have had a reasonable expectation of success in substituting one domain for the other in that Khalil et al teach it is within the skill of the art to use the PDZ domain and ligand in the context of a synthetic transcription factor fusion protein, and Huang et al teach the ePDZ-b2 domain, comprising an engineered fibronectin domain, can be reformatted into various fusion proteins.  Because the PDZ domain and ligand of Khalil et al function by protein-protein interaction, and the ePDZ-b2 domain and ligand of Huang et al also function by protein-protein interaction, one could have substituted one for the other in order to achieve the predictable result of localizing one synthetic transcription factor to another at a target site in the DNA of a cell.
One would have been motivated to make such a modification in order to receive the expected benefit of using a domain with higher affinity and specificity as taught by Huang et al.  

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Batt, CA. Chapter 14. Genetic Engineering of Food Proteins in Food Proteins and Their Applications, Damodaran, S., Ed. CRC Press, March 12, 1997, page 425, states, “Mother Nature is the ultimate and most efficient engineer of protein structure.”
Purcell et al. Rule-based design of synthetic transcription factors in eukaryotes. ACS Synthetic Biology, Vol. 3, pages 737-744, December 12, 2013.  Purcell et al teach the design of fusion proteins comprising a DNA binding domain, effector domain and protein interaction domain, where the encoded proteins can be used as synthetic transcription factors that behave cooperatively when paired with a suitable partner (e.g., page 739, paragraph bridging columns; page 739, right column; page 741, paragraph bridging columns; Fig. 1).

Conclusion
	No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916. The examiner can normally be reached M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Jennifer Dunston
Primary Examiner
Art Unit 1699



/Jennifer Dunston/Primary Examiner, Art Unit 1699